          Case 1:18-cv-04361-AKH Document 324 Filed 01/15/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
                                                                :
                                                                :   ORDER REGULATING
                                                                :   PROCEEDINGs
 IN RE NOVARTIS AND PAR ANTITRUST                               :
 LITIGATION                                                     :   18 Civ. 4361 (AKH)
                                                                :
                                                                :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 This order summarizes the status conference held yesterday, January 14, 2021,

and the proceedings to follow.

                 Since the last status conference, October 8, 2020, documentary production has

been completed; Plaintiffs have taken 15 depositions, all those allowed by my prior orders; and

Defendants have taken 11. Plaintiff, arguing that Defendants identified 26 potential witnesses in

their July 2019 disclosures, seek to take depositions of the remaining witnesses.

                 Three of the witnesses were involved in negotiations between the parties-

defendant. Since Plaintiffs have deposed witnesses on the subject whom they considered more

relevant, there is no need for additional depositions on the subject unless Defendants plan to call

any as trial witnesses. Defendants will advise Plaintiffs by January 21, 2021, if they are able to

make the appropriate good-faith representation. If Defendants are unable to do so, Plaintiffs may

take the three depositions.

                 Plaintiffs ask for another set of witnesses to explain data that has been produced

and to assure that full production has been made. Defendants, by the same date, will represent

that full production has been made, and develop a plan, with Plaintiffs, for meetings of experts to

assure full understanding of the data. If depositions are necessary, leave of the court is required.
         Case 1:18-cv-04361-AKH Document 324 Filed 01/15/21 Page 2 of 2




               Plaintiffs and Defendants shall represent to each other, on that same date, which

witnesses if any, not yet deposed, whom they believe will be trial witnesses. Depositions shall

be limited to those witnesses, and a schedule of depositions shall be prepared to submit to the

Court for approval. If, because of future proceedings, a party desires to call an undeposed

witness at trial, the other may apply to take depositions of such witnesses.

               In addition to the purposes described above, the parties also shall set dates for

exchanges of experts’ reports and, if desired, depositions of experts.

               Plaintiffs shall record all decisions made and, with the consent (or objections of

Defendants described on the same document), submit the same to me for approval, on January

22, 2021, or as soon thereafter as possible.

               The parties also shall discuss at which point settlement discussions might be

appropriate, as agreed by all parties, and report to me the consensus of the parties.

               Finally, the parties shall recommend a date for the next status conference, to plan

future proceedings and a trial date.



               SO ORDERED.

Dated:         January 15, 2021                       ____________/s/__________
               New York, New York                     ALVIN K. HELLERSTEIN
                                                      United States District Judge




                                                                                                     2
